DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of stanozolol as the single species of dihydrotestosterone, or a derivative or promoter thereof in the reply filed on 10/13/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-7 and 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2020.
Therefore, Claims 1-4, 8 and 17-20 are under examination.

Priority
This application is a continuation of U.S. Patent Application No. 15/917,106, filed March 9, 2018, which is a continuation of 15/598,818, filed May 18, 2017, which claims priority to U.S. Provisional No. 62/338,122, filed May 18, 2016.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 6/29/2020, 8/18/2020 and 09/15/2020 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the 

Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because 
Mere indistinct terms (such as “dihydrotestosterone derivative” and “dihydrotestosterone promoter” and “tyrosine hydroxylase inhibitor” used herein), however, may not suffice to meet the written description requirement. This is particularly true when a compound is claimed in purely functional terms. See Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886 (CAFC 2004) at 1892, stating:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice…. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added).

Conversely, a description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997). This is analogous to enablement of a genus under Section 112, ¶ 1, by showing the enablement of a representative number of species within the genus. 
	A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP 2163. 
Here, the specification does not provide a reasonably representative disclosure of useful dihydrotestosterone derivatives or dihydrotestosterone promoters or “tyrosine hydroxylase inhibitor” generally, a potentially huge genus inclusive of many different compounds having widely divergent structures and functions. Specifically, the specification discloses only a limited number of species at paragraph 0032, namely mesterolone and drostanolone, and these are not viewed as being reasonably representative of the genus in its claimed scope because no readily apparent combination of identifying characteristics is provided, other than the disclosure of those specific species as examples of the claimed genus. 

Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the amount of the dihydrotestosterone…is sufficient to produce calcification of at least a portion of the cancer”. This limitation is indefinite because it is unclear what amount is necessary to sufficiently produce calcification as claimed. The specification fails to describe the amounts that obtain this function. Thus, one of ordinary skill in the art would not know how much of the dihydrotestosterone would have to be administered in order to obtain the claimed function. Because infringing products/methods cannot be distinguished from non-infringing products/methods, the metes and bounds of the claimed invention are indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Daniel et al. (“A Pilot Study of Stanozolol for Advanced Breast Carcinoma.” Cancer (1991); 67:2966-2968.)

Claimed invention
	A method of treating cancer in a patient comprising administering to the patient an effective amount of dihydrotestosterone, a dihydrotestosterone derivative, a dihydrotestosterone promoter, or a combination thereof.
Claimed interpretation
The specification states that the term “treatment" includes preventative (e.g., prophylactic), curative or palliative treatment. See 0016. Because the term “treatment” includes “prevention” and because “prevention” encompasses embodiments wherein the patient need not be afflicted with a disease including cancer, then the mere administration of the product for any reason would meet the claimed invention.

Prior art
Daniel teaches 10 mg oral daily dose of stanozolol as an active agent in the treatment of advanced and heavily pretreated carcinoma of the breast. See abstract; pp. 2966, 2968. Daniel suggested further treatment of larger numbers of patients to establish its role more fully in the management of metastatic breast carcinoma. See p. 2968. 
Regarding Claim 2, the 10 mg amount of stanozolol is sufficient to produce calcification of at least a portion of the cancer. The instant specification states that effective amounts of active agents of the invention range from 10-2000 mg. See 0041. Daniel teaches 10 mg oral stanozolol. See abstract; pp. 2966, 2968. Claim 17 is also met because Daniel teaches oral administration.
Regarding Claim 3, stanozolol is explicitly taught by Daniel. See title; p. 2966.
Regarding Claim 18, wherein the cancer is an androgen receptor positive cancer, as noted in the claim interpretation section above, the patient is not require to be afflicted with cancer. The cancer only needs to be prevented.
Regarding Claim 19, Daniels teaches treatment of breast cancer patients. See title.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 8 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (“A Pilot Study of Stanozolol for Advanced Breast Carcinoma.” Cancer (1991); 67:2966-2968 in view of Hoffman (US 8,481,498).

Claimed invention
Dependent Claims 4 and 8 are drawn to the method of Claim 1, wherein the method further comprises administration of an effective amount of a tyrosine hydroxylase inhibitor such as α-methyl-DL tyrosine.

Prior art
Daniel alone meets the limitations of Claims 1-3 and 17-19 as outlined above (see 102 rejection). However, Daniel does not explicitly teach the treatment further comprising administration of a tyrosine hydroxylase inhibitor such as α-methyl-DL tyrosine as required by instant Claim 8.
However, like Daniel, Hoffman’s invention is also drawn to treating cancer including breast cancer. See Claim 1. Hoffman teaches administration of effective amounts of α-methyl-DL tyrosine as the active agent. See abstract; Claims 11, 25 and 26.
One of ordinary skill in the art would have found it obvious to combine the teachings of Daniel and Hoffman because each are concerned with the treatment of cancer using chemotherapeutic agents. While Daniel specifically teaches the use of stanozolol, Hoffman teaches the use of α-methyl-DL tyrosine for treating breast cancer. 
The question of obviousness must be resolved on the basis of the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). The elected species of stanozolol and α-methyl DL tyrosine were both known in the art to be useful for treating breast cancer, as shown by the teachings of Daniel and Hoffman. The prior art differs from the claims at hand in that the cited prior art does not explicitly teach the treatment of cancer using the combination of these 2 inhibitors. However, regarding the combination of known elements, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). In the instant case, the ordinarily skilled artisan would have had a reasonable expectation of success in arriving at the instantly claimed invention in view of the teachings of Daniel and Hoffman, as the instantly claimed invention is the treatment of a disorder using a combination of two compounds known individually for the treatment of said disorder. In other words, Daniel teaches the treatment of breast cancer using stanozolol, while Hoffman teaches the treatment of cancer using tyrosine hydroxylase inhibitors. While the cited prior art does not explicitly teach the instantly claimed combination therapy, one having ordinary skill in the art at the time of the invention would have found it prima facie obvious to employ the combination of two compounds known in the art individually for the treatment of a disorder with a reasonable expectation of success, and predictably producing the same desired therapeutic effect. It is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06.
Hoffman meets the limitations of claims 4 and 8, which require the use of a tyrosine hydroxylase inhibitor, such as a-methyl-DL-tyrosine.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Claim 20 further requires surgically excising the calcified cancer from the patient. Daniel teaches amounts of stanozolol that is effective to calcify a portion of the cancer. While the cited prior art does not explicitly teach the calcification of cancer, or the surgical removal of calcified cancer, surgery is a common therapeutic technique in the treatment of cancer. Hoffman teaches that surgical removal of the cancer is a well-known treatment for cancer (col.1:33-37). As noted supra, the ordinarily skilled artisan would find it prima facie obvious to combine two therapies when the use of the therapies individually is known for the treatment of the same disorder. In the instant case, surgical excision of cancer was a well-known therapy at the time of the invention, and the use of stanozolol for the treatment of breast cancer was known in the art as evidenced by Daniel. Accordingly, the ordinarily skilled artisan would have had a reasonable expectation of success in surgically removing cancer from a patient in order to advance the therapeutic treatment of said patient. The combination of multiple approaches to the treatment of cancer, particularly the combination of different treatment modalities, was known at the time of the invention, and would have been obvious to the ordinarily skilled artisan.
Thus, absent evidence of unexpected results or secondary considerations, the instantly claimed invention was prima facie obvious at the time of the invention.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629